THE STATE OF TEXAS
                         MANDATE
                     *********************************************


TO THE 114TH DISTRICT COURT OF SMITH COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 11th
day of February, 2015, the cause upon appeal to revise or reverse your judgment between

                          DARRYL EARL DANIELS, JR., Appellant

                      NO. 12-15-00023-CR; Trial Court No. 114-0391-13

                                      By per curiam opinion.

                               THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

                 “THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                 It is therefore ORDERED, ADJUDGED and DECREED by this court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 7th day of April, 2015.

                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk